Title: Why does a vehicular homicide charge stick even if there are mechanical failures leading to the crash?
Question:
Answer #1: In this case probably because he went by a runaway truck ramp that would have prevented this, and although I don't know the details, he may be getting off easy. This road is notoriously dangerous - there actually is/was an old law on the books for this specific stretch of road, saying that if all precautions are not taken and the vehicle is not in sound mechanical condition, then the charge will be first degree murder.Answer #2: I drive that road several times per year. There are ample warnings for truckers about checking their brake temps, shifting into a lower gear, and about the grade of the slope. That could portentously be a factor. Still though, a lot of truckers seem to manage to blow their brakes out. I’ve seen trucks on fire, trucks with just their wheels on fire, and trucks in the runaway truck ramp. It’s dangerous.

I wonder if CDL licensure includes education and testing on mountain driving? If not, hopefully it will in the near future.